69 N.Y.2d 727 (1987)
The People of the State of New York ex rel. Kenneth Goss, Appellant,
v.
Harold J. Smith, as Superintendent of Attica Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Decided January 15, 1987.
Daniel J. Weinstein and Norman P. Effman for appellant.
Robert Abrams, Attorney-General (Michael S. Buskus, O. Peter Sherwood and Peter H. Schiff of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division only insofar as it concludes that habeas corpus does not lie (116 AD2d 968).